Citation Nr: 1032910	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  08-06 576A	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Medical Center in Biloxi, 
Mississippi




THE ISSUE

Entitlement to reimbursement for unauthorized medical expenses 
incurred at a private hospital on July 7, 2007.




ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1945 to January 
1947.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2007 decision of the Department 
of Veterans Affairs (VA) Medical Center in Biloxi, Mississippi, 
which denied the benefit sought on appeal.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran incurred medical expenses for treatment rendered 
on July 7, 2007, at a private medical facility.

2.  It has not been shown that a VA or other Federal 
facility/provider was feasibly available and an attempt to use 
them before hand would have been considered reasonable by a 
prudent layperson.

3.  It has not been shown that the Veteran had coverage under a 
health-plan contract for payment or reimbursement, in whole or in 
part, for the emergency treatment.


CONCLUSION OF LAW

The criteria for reimbursement for unauthorized medical expenses 
incurred at a private hospital on July 7, 2007, are met.  38 
U.S.C.A. §§ 1725, 5107 (West 2002); 38 C.F.R. §§ 3.102, 17.1000-
17.1008 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the claim on appeal is being granted, there is no need to 
review whether VA's statutory duties to notify and assist are 
fully satisfied as any error would be non-prejudicial.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).


LAW AND ANALYSIS

The Veterans Millennium Health Care and Benefits Act provides 
general authority for reimbursement for the reasonable value of 
emergency treatment furnished in a non-Department facility to 
those veterans who are active Department health-care participants 
(i.e., enrolled in the annual patient enrollment system and 
recipients of Department hospital, nursing home, or domiciliary 
care under such system within the last 24-month period) and who 
are personally liable for such non-VA treatment and not eligible 
for reimbursement under the provisions of 38 U.S.C.A. § 1728.  
See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1000-1008.  To be eligible 
for payment or reimbursement for emergency services for non-
service connected conditions in non-VA facilities, which the 
Veteran is claiming in this case, all of the following conditions 
must be satisfied: 

(a) The emergency services were provided in a hospital emergency 
department or a similar facility held out as providing emergency 
care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature that 
a prudent layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous to 
life or health;

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not have 
been considered reasonable by a prudent layperson;

(d) The claim for payment or reimbursement for any medical care 
beyond the initial emergency evaluation and treatment is for a 
continued medical emergency of such a nature that the veteran 
could not have been safely discharged or transferred to a VA or 
other Federal facility (the medical emergency lasts only until 
the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing of such 
emergency treatment; 

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for 
payment or reimbursement, in whole or in part, for the emergency 
treatment;

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, the 
claimant has exhausted without success all claims and remedies 
reasonably available to the veteran or provider against a third 
party for payment of such treatment; and

(i) The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided.  38 C.F.R. 
§ 17.1002. 

The Veteran seeks payment or reimbursement for emergency services 
rendered for a non service-connected disability, in a non-VA 
facility, U.S.A.M.C., for an emergency room visit on July 7, 
2007, under 38 U.S.C.A. § 1725 and 38 C.F.R. 
§§ 17.1000-1002.  The only criteria in dispute are 38 C.F.R. 
§ 17.1000(c) and (g) listed above.

In this regard, the Veteran sought emergency treatment at 
U.S.A.M.C. on July 7, 2007.  He complained of dizziness and blood 
in his stool.  An October 2007 decision of the VA Medical Center 
disapproved the claim because the Veteran had other health 
coverage.  The claim was reconsidered in January 2008 wherein it 
was denied because there was a VA medical facility available for 
care.  The February 2008 statement of the case (SOC) denied the 
claim on that basis as well.  

Beginning with 38 C.F.R. § 17.1002(c), the Board concludes that 
the evidence does not show that a VA facility was feasibly 
available and an attempt to use it before hand would have been 
considered reasonable by a prudent layperson.  It appears from 
the evidence of record that the Biloxi VAMC is the closest VA 
facility.  At the time of the Veteran's emergency treatment, 
U.S.A.M.C. was approximately 2.5 miles away from the Veteran's 
residence while the VAMC in Biloxi, MS was approximately 68.5 
miles away.  As 38 C.F.R. § 17.1002(b) is not in dispute, a 
condition of such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate medical 
attention would have been hazardous to life or health, the Board 
concludes that it would not have been reasonable for a prudent 
lay person to travel over sixty miles to seek emergency care.  As 
the approximate distance between the U.S.A.M.C. and the Veteran's 
residence compared to the distance between the Biloxi VAMC and 
the Veteran's home is the only information that the Board can 
ascertain from the duplicate Combined Health Record (CHR), the 
Board must conclude that requirement 38 C.F.R. § 17.1002(c) has 
been met.

The Board will now consider whether the Veteran had coverage 
under a health-plan contract for payment or reimbursement for the 
emergency treatment.  38 C.F.R. 
§ 17.1002(g).  A document dated in October 2007 entitled 
Millennium Bill/SC Unauthorized Claim Report of Contact contained 
a box checked yes in response to whether the Veteran had private 
insurance or other payment source.  It was indicated that the 
Veteran had Medicare Part A only.  The Board observes that 38 
C.F.R. § 17.1002(g) asks if the Veteran has coverage under a 
health-plan contract for the emergency treatment.  It is unclear 
from the information associated with the CHR whether Medicare 
Part A covers emergency room treatment.  As this is not apparent 
from the evidence of record, and the Board will not remand for a 
better explanation of the reasons and bases used by the VAMC when 
denying the claim, the Board must conclude that there is 
insufficient evidence to hold that the Veteran had health-plan 
coverage for emergency treatment.  Accordingly, given that all of 
the other prerequisites of 38 U.S.C.A. § 1725 and 38 C.F.R. § 
17.1002 are otherwise shown to have been met, the Board will 
resolve reasonable doubt in favor of the Veteran and find that 
the Veteran is entitled to reimbursement of or payment for the 
emergency medical services received at U.S.A.M.C. on July 7, 
2007.


ORDER

Entitlement to reimbursement for unauthorized medical expenses 
incurred at a private hospital on July 7, 2007, is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


